DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1- 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claims  1  & 14 including:  the second layer comprising AlvGa1-v As with 0.2                         
                            ≤
                        
                     v ≤0.6 and with a thickness which is at least 2 nm and which is smaller than or equal to 6 nm, wherein the second layer has a higher conduction band edge than the first layer.
The closet prior art of record, Sghaier et al, teaches Al.33 Ga.67As spacer layer which represents the second layer of  the channel barrier of claim 1,  is added to provide a wider (thicker)spacer layer which enhances the sensitivity of the device by improving mobility having a desired low electron concentration. A better absolute magnetic sensitivity can be obtained by increasing the space thickness from 10 nm to 20 nm. Therefore, Sghaier et al  teaches away from reducing the second spacer layer with a thickness which is at least 2 nm and which is smaller than or equal to 6 nm.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813